DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Sangki Park, on 2/8/2022:

CLAIMS

(Canceled)

2. 	(Currently Amended) A vehicle comprising:
a cabin; 
a plurality of sensors positioned at different locations in the cabin and configured to capture images of a gesture in a predetermined three-dimensional (3D) space in the cabin; 

a processing device; 
a storage device storing instructions that, when executed by the processing device, cause the vehicle to perform operations comprising:
receiving images from the plurality of sensors; 
constructing combined image data based on the images from the plurality of sensors; 
generating depth data of a portion of [[the]] a user in the cabin; 
identifying a gesture initiation based at least in part on the depth data; 
determining a target vehicle subsystem based on the gesture initiation; 
determining a first gesture based at least in part on the depth data; 
identifying first gesture; 
generating a control signal based on the identified control command; and
transmitting the control signal to the target vehicle subsystem, wherein the target vehicle subsystem performs a vehicle function associated with the control command. 

3.	(Currently Amended) The vehicle of claim 2, wherein the plurality of sensors include at least one of optical sensors, infrared sensors, motions sensors, still image cameras, or video cameras.  

first gesture comprises: 
	determining a configuration of a hand of the user; 
	determining a vector of movement of the hand; and
	comparing the configuration and the vector with the gesture characteristics in the gesture database.  

5.	(Previously Presented) The vehicle of claim 2, wherein the predetermined 3D space includes an area between a front driver seat and a front passenger seat over a console area. 

6.	(Currently Amended) The vehicle of claim 2, wherein the operations further comprises:
	determining an origin of the first gesture based on the combined image data.  

7.	(Currently Amended) The vehicle of claim 2, wherein the operations further comprises:
	determining an input device with which the first gesture is intended to interact. 

8.	(Currently Amended) The vehicle of claim 2, wherein the operations further comprises: 
	generating a notification that confirms receipt of the first gesture. 

first gesture. 

10.	(Previously Presented) The vehicle of claim 2, wherein the gesture database include standardized gestures. 

11.	(Currently Amended) The vehicle system of claim 2, wherein the combined image data includes at least one of a stereo image or a three-dimensional image.

12.	(Previously Presented) The vehicle of claim 2, wherein the vehicle subsystem includes a vehicle infotainment system. 

13.	(Previously Presented) The vehicle of claim 12, wherein the vehicle function associated with the control command includes at least one of an infotainment system power on and off, a volume adjustment, or a radio station scan.  

14.	(Previously Presented) The vehicle of claim 2, wherein the vehicle subsystem includes a vehicle climate control system. 

15.	(Previously Presented) The vehicle of claim 14, wherein the vehicle function associated with the control command includes at least one of a climate control power on and off, a temperature control, or a fan speed control. 



17.	(Previously Presented) The vehicle of claim 16, wherein the vehicle function associated with the control command includes at least one of a room light power on and off, a room light bright adjustment, a room light color adjustment, or an exterior light power on and off. 

18.	(Previously Presented) The vehicle of claim 2, wherein the vehicle subsystem includes a vehicle operation system.

19.	(Cancelled) 

20. 	(Currently Amended) A method for controlling a vehicle, comprising:
receiving images from a plurality of sensors positioned at different locations in a cabin, wherein the plurality of sensors are configured to capture images of a gesture in a predetermined three-dimensional (3D) space in the cabin; 
constructing combined image data based on the images from the plurality of sensors; 
generating depth data of a portion of [[the]] a user in the cabin; 
identifying a gesture initiation based at least in part on the depth data; 
determining a target vehicle subsystem based on the gesture initiation; 
determining a first gesture based at least in part on the depth data; 
identifying first gesture, wherein the gesture database stores gesture characteristics and maps the first gesture and other gestures to vehicle functions; 
generating a control signal based on the identified control command; and
transmitting the control signal to the target vehicle subsystem, wherein the target vehicle subsystem performs a vehicle function associated with the control command

21.	(Previously Presented) The method of claim 20, wherein the predetermined 3D space includes an area between a front driver seat and a front passenger seat over a console area.

22.	(New) The vehicle of claim 2, wherein the images from the plurality of sensors include sensor data generated by the plurality of sensors, and wherein constructing the combined image data includes constructing combined sensor data based on the sensor data from the plurality of sensors. 

23.	(New) The method of claim 20, wherein receiving the images from the plurality of sensors includes receiving sensor data from the plurality of sensors, and
	wherein constructing combined image data includes constructing combined sensor data based on the sensor data from the plurality of sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace, can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charles J Han/
Primary Patent Examiner, Art Unit 3662